USDC IN/ND case 2:14-cr-00004-JVB-JEM document 487 filed 07/12/19 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 2:14CR4-001
                       Plaintiff,
                                                     USM Number: 13529-027
        vs.

RITA LAW                                             MARK A. PSIMOS
                                                     DEFENDANT’S ATTORNEY
                       Defendant.


                               JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT was found guilty on counts 1, 2, 3, and 4 of the Second Superseding
Indictment after a plea of not guilty on February 10, 2017.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offenses:
        Title, Section & Nature of Offense             Date Offense Ended         Count Numbers

 18:1590(a) TRAFFICKING AND SERVITUDE AND                    July 2008                 1ss-2ss
 18:2 AIDING AND ABETTING
 18:2421 TRANSPORTING FOR PROSTITUTION                       July 2008                   3ss
 AND 18:2 AIDING AND ABETTING
 18:1952(a)(3) USE OF A INTERSTATE FACILITY                  July 2008                   4ss
 TO PROMOTE PROSTITUTION AND 18:2
 AIDING AND ABETTING


The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States Attorney of any material change in economic
circumstances.

                                             July 10, 2019
                                             Date of Imposition of Judgment

                                             s/ Joseph S. Van Bokkelen
                                             Signature of Judge

                                             Joseph S. Van Bokkelen, United States District Judge
                                             Name and Title of Judge

                                             July 12, 2019
                                             Date
USDC   IN/ND
Case Number:    case 2:14-cr-00004-JVB-JEM document 487 filed 07/12/19 page 2 of 3
             2:14CR4-001
Defendant: RITA LAW                                                                    Page 2 of 3



                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of 360 months, comprised of 240 months on Count 1, 240 months
on Count 2 to be served concurrently with the other counts; 60 months on Count 3 to be
served consecutively with Counts 1 and 2; and 60 months on Count 4, to be served
consecutively with Counts 1 and 2.

The Court makes the following recommendations to the Bureau of Prisons:

       The defendant be housed at FCI Greenville, Illinois.

       Defendant be given credit for time served awaiting sentencing on this charge.

The defendant is remanded to the custody of the United States Marshal.

                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                              _____________________________
                                                                   UNITED STATES MARSHAL

                                                       By: _____________________________
                                                        DEPUTY UNITED STATES MARSHAL
USDC   IN/ND
Case Number:    case 2:14-cr-00004-JVB-JEM document 487 filed 07/12/19 page 3 of 3
             2:14CR4-001
Defendant: RITA LAW                                                                  Page 3 of 3




                                 SUPERVISED RELEASE

No term of supervised release is imposed


                           CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.

       Total Assessment                    Total Fine                 Total Restitution

              $400                          NONE                      To Be determined

The defendant shall make the special assessment payment payable to Clerk, U.S. District Court,
5400 Federal Plaza, Suite 2300, Hammond, IN 46320. The special assessment payment shall be
due within 14 days of entry of judgment.


                                             FINE
No fine imposed.

                                       RESTITUTION

The restitution amount will be determined within 90 days

The defendant shall make restitution payments (including community restitution, if applicable)
payable to Clerk, U.S. District Court, 5400 Federal Plaza, Suite 2300, Hammond, IN 46320, for
the following payees in the amounts listed below.
